DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 9 of copending Application No. 16560985 (reference application) and further in view of Yoshida et al. (US20050142430) and Davis et al. (US7443691). 
16560985 does not discloses protrusions and depressions are pseudo carbon fiber bundles representing carbon fiber bundles in a pseudo manners. each of the unit patterns has a top portion positioned at a center in an extending direction of the pseudo carbon fiber bundle pseudo carbon fiber bundle formed in an ellipse shape when viewed from a viewer side of the body and a pair of curved portions positioned on both sides of the top portion in the extending direction and formed in a curved shape, and a curvature of the pair of curved portions in a section along the extending direction of the pair of curved portions is greater on a center portion side than on an end portion side in a crossing direction that crosses the extending direction.
Yoshida et al. discloses protrusions and depressions are pseudo carbon fiber bundles representing carbon fiber bundles in a pseudo manners. each of the unit patterns has a top portion positioned at a center in an extending direction of the pseudo carbon fiber bundle and a pair of curved portions positioned on both sides of the top portion in the extending direction and formed in a curved shape, and a curvature of the pair of curved portions in a section along the extending direction of the pair of curved portions is greater on a center portion side than on an end portion side in a crossing direction that crosses the extending direction(see e.g. Yoshida et al. discloses real carbon fiber woven thread pattern in Fig 2-4, wherein the carbon fiber thread preferably has height A and the width B of the warp thread, and the height C and the width D of the weft thread respectively satisfy 0.2.ltoreq.A/B.ltoreq.0.4 and 0.1.ltoreq.C/D.ltoreq.0.4.  This requirement enables the warp and weft threads to form an ellipse oblong in the surface direction, achieving the effect of reducing the concave and convex portions of the substrate surface and produce a fabric with sufficient strength in Par. 19. By comparison, the instant application also discloses ellipse shape can achieve the claimed curvature configuration in Par. 55 of instant application). Also as shown in below, the ellipse convex shape will have a curvature of the pair of curved portions in a section along the extending direction of the pair of curved portions is greater on a center portion side than on an end portion side in a crossing direction that crosses the extending direction. 

    PNG
    media_image1.png
    316
    611
    media_image1.png
    Greyscale

Both 16560985 and Yoshida et al. are analogous in the field of article that has carbon fiber fabric look, it would have been obvious for a person with ordinary skills in the art to modify pattern and shape of the convex portion of the carbon look resin layer of 16560985 to ellipse oblong shape that have height A and the width B of the warp thread, and the height C and the width D of the weft thread respectively satisfy 0.2.ltoreq.A/B.ltoreq.0.4 and 0.1.ltoreq.C/D.ltoreq.0.4 as taught by Yoshida et al. since Ikumi et al. desires the carbon look layer to be as approximate as possible to an actual appearance of a real carbon interior part and Yoshida et al. discloses a real carbon fiber fabric is desired to have this shape because convex with this shape can enable carbon fiber with sufficient strength. 
As discussed above, 16560985in view of Yoshida et al. discloses surface of the pseudo carbon fiber bundle formed in an ellipse shape when viewed from a viewer side of the body. 
However additional reference Davis is additionally introduced to disclose carbon fiber composite surface can be imprinted with various pattern such as elliptical (see e.g. claim 4, line 5-6 in column 4). 

    PNG
    media_image2.png
    431
    691
    media_image2.png
    Greyscale

Both 16560985in view of Yoshida et al., and Davis et al. are analogous in the field of article that has carbon fiber look, it would have been obvious for a person with ordinary skills in the art to modify the carbon fiber surface of 16560985 in view of Yoshida et al. to have the imprinted elliptical pattern as taught by Davis as the imprinted pattern of carbon fiber can exert friction engagement and thus the carbon fiber look of 16560985 in view of Yoshida et al would be more real (see e.g. line 28-40 in column 1). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ikumi et al. (JP201702016), and further in view of Yoshida et al. (US20050142430) and Davis et al. (US7443691)
As to claim 1, 	Ikumi et al. discloses a resin decorative part comprising (see e.g. instrument dial 1 comprising clear layer 4, substrate 2, and printing layer 3 in abstract, wherein the base 2 is made of synthetic resin in Par. 17, printing layer is made of synthetic resin in Par. 18, clear layer is made of synthetic resin in Par. 23): 
a clear decoration (see e.g. transparent substrate 2 & clear layer 4 in Fig 2, Par. 30,) having a transparent body transmitting light (see e.g. wherein the base 2 is made of synthetic resin in Par. 17 and the base is transparent in Par. 30. The synthetic resin constituting the clear layer 4 is the same as the print layer 3 and transmits the wavelength of visible light, and has transparency in Par. 23), the transparent body including a carbon-toned irregular surface having a carbon-toned pattern formed with protrusions and depressions (see e.g. The printing layer 3 is colored in accordance with a carbon color in solution. Each convex portion 41 of the clear layer 4 represents one carbon fiber in the clear layer 4 in a pseudo manner in Par. 23, along with the printing layer 3 forms carbon fiber in the carbon design in par. 23.), wherein 
                          
    PNG
    media_image3.png
    161
    384
    media_image3.png
    Greyscale

the carbon-toned (see e.g. along with the printing layer 3 forms carbon fiber in the carbon design in par. 23) irregular surface has a plurality of unit patterns (see e.g. convex parts 41 formed in a convex part array direction in abstract) that are transparent and constitute a transparent and simulated weave of pseudo carbon fiber bundles representing carbon fiber bundles in a pseudo manner, as the protrusions and depressions that form the carbon-toned pattern (see e.g. each convex portion 41 of the clear layer 4 represents one carbon fiber in a pseudo manner in Par. 23,), 
each of the unit patterns has a top portion positioned at a center in an extending direction of the pseudo carbon fiber bundle and a pair of curved portions positioned on both sides of the top portion in the extending direction and formed in a curved shape(see e.g. 41 in Fig 6), and 

    PNG
    media_image4.png
    714
    573
    media_image4.png
    Greyscale

Ikumi et al. additionally discloses convex portion 41 can be formed in a desired shape and desired pattern in Par. 24. Ikumi et al. further discloses the resin layer can resemble a real woven carbon fiber made carbon interior part in Par. 33. Ikumi et al. further discloses the sense of depth of the printing layer, clear layer 4 and base materials 2 made dial plate can be improved, and the actual appearance is further approximated to the actual appearance of the carbon interior part, that is, the real feeling is further increased in Par. 28. Ikumi et al. also discloses each convex portion 42 is formed such that the length L 1 in the density change direction is longer than the length L2 in the convex portion arrangement direction, and the outer shape 42a and the convex portion when viewed from the density change direction in Par. 32, Fig 8. 
Ikumi et al. does not discloses a curvature of the pair of curved portions in a section along the extending direction of the pair of curved portions is greater on a center portion side than on an end portion side in a crossing direction that crosses the extending direction. nor pseudo carbon fiber bundle formed in an ellipse shape when viewed from a viewer side of the body
Yoshida et al. discloses a curvature of the pair of curved portions in a section along the extending direction of the pair of curved portions is greater on a center portion side than on an end portion side in a crossing direction that crosses the extending direction (see e.g. Yoshida et al. discloses real carbon fiber woven thread pattern in Fig 2-4, wherein the carbon fiber thread preferably has height A and the width B of the warp thread, and the height C and the width D of the weft thread respectively satisfy 0.2.ltoreq.A/B.ltoreq.0.4 and 0.1.ltoreq.C/D.ltoreq.0.4.  This requirement enables the warp and weft threads to form an ellipse oblong in the surface direction, achieving the effect of reducing the concave and convex portions of the substrate surface and produce a fabric with sufficient strength in Par. 19. By comparison, the instant application also discloses ellipse shape can achieve the claimed curvature configuration in Par. 55 of instant application). Top surface of 32 and 31 as shown in Fig 2B have  llipse oblong in the surface direction, achieving the effect of reducing the concave and convex portions of the substrate surface

    PNG
    media_image1.png
    316
    611
    media_image1.png
    Greyscale


    PNG
    media_image5.png
    383
    444
    media_image5.png
    Greyscale

Both Ikumi et al. and Yoshida et al. are analogous in the field of article that has carbon fiber fabric look, it would have been obvious for a person with ordinary skills in the art to modify pattern and shape of the convex portion of the carbon look resin layer of Ikumi et al. to ellipse oblong shape that have height A and the width B of the warp thread, and the height C and the width D of the weft thread respectively satisfy 0.2.ltoreq.A/B.ltoreq.0.4 and 0.1.ltoreq.C/D.ltoreq.0.4 as taught by Yoshida et al. since Ikumi et al. desires the carbon look layer to be as approximate as possible to an actual appearance of a real carbon interior part and Yoshida et al. discloses a real carbon fiber fabric is desired to have this shape because convex with this shape can enable carbon fiber with sufficient strength. 
As discussed above, Ikumi et al. in view of Yoshida et al. discloses surface of the pseudo carbon fiber bundle formed in an ellipse shape when viewed from a viewer side of the body. 
However additional reference Davis is additionally introduced to disclose carbon fiber composite surface can be imprinted with various pattern such as elliptical (see e.g. claim 4, line 5-6 in column 4). 

    PNG
    media_image2.png
    431
    691
    media_image2.png
    Greyscale

Both Ikumi et al. in view of Yoshida et al., and Davis et al. are analogous in the field of article that has carbon fiber look, it would have been obvious for a person with ordinary skills in the art to modify the unit pattern of carbon fiber surface of Ikumi et al. in view of Yoshida et al. to have the imprinted elliptical pattern when viewed from a viewer side of the body as taught by Davis as the imprinted (elliptical) pattern of carbon fiber can exert friction engagement and thus the carbon fiber look of Ikumi et al. in view of Yoshida et al would be more real (see e.g. line 28-40 in column 1). 
As to claim 2. 	Ikumi et al. in view of Yoshida et al and Davis et al. discloses the resin decorative part according to claim 1, wherein a boundary line of the top portion and the pair of curved portions is an arc-shaped curve protruding from the top portion side toward the curved portion side (see e.g. Fig 3 of Yoshida et al.).
As to claim 3. 	 Ikumi et al. in view of Yoshida et al and Davis et al. discloses the resin decorative part according to claim 1, further comprising: a carbon color layer colored in a carbon color (see e.g. print layer 3 with a carbon color in solution of Ikumi et al.) and reflecting light, wherein the carbon-toned irregular surface is disposed on an opposite side of the viewer side of the body, and the top portions of the unit patterns(see e.g. one or more of convex 41 of Ikumi et al. can corresponds to the claimed unit patterns) are formed to be concave from the opposite side to the viewer side toward the viewer side, and the carbon color layer is laminated on the carbon-toned irregular surface and includes a reflective surface in contact with the unit patterns to reflect light transmitted through the clear decoration (see e.g. Fig 3 of Ikumi et al., Par. 14, Furthermore, Ikumi et al. discloses the stacking order of the layers can be modified and changed shown in Fig 3 and Fig 7, accordingly to the need of light transmission(as the result, reflection) requirement(see e.g. Par. 30). Ikumi et al. also discloses printing layer can have color arrangement with different shades (see e.g. Par. 34).Ikumi et al. also discloses plurality of convex portion can also change the reflected light of the carbon look interior part of the vehicle (see e.g. Par. 10, Par. 26-27), and accordingly change the actual appearance of the carbon interior part and increase the real feeling (see e.g. Par. 27). Thus it would also have been obvious for a person with ordinary skills in the art to modify the laying sequence of the substrate/clear layer/print layer in order to achieve desired light reflection of the dial plate. As the result of rearrangement of the layer sequence in the laminate, the layer whichever is directly in touch with the clear layer with convex pattern will have a matching concave pattern that can also reflect light. It would also have been obvious for a person with ordinary skills in the art to change/modify the convex profile of each layer in order to achieve desired light reflectance of each layer surface and overall carbon look appearance).

    PNG
    media_image6.png
    253
    686
    media_image6.png
    Greyscale

As to claim 4. 	Ikumi et al. in view of Yoshida et al and Davis et al. discloses the resin decorative part according to claim 2, further comprising: a carbon color layer colored in a carbon color and reflecting light, wherein the carbon-toned irregular surface is disposed on an opposite side of the viewer side of the body, and the top portions of the unit patterns are formed to be concave from the opposite side to the viewer side toward the viewer side, and the carbon color layer is laminated on the carbon-toned irregular surface and includes a reflective surface in contact with the unit patterns to reflect light transmitted through the clear decoration(see Fig 3, Fig 7 of Ikumi et al. and discussion of claim 3, in particular the modification of layer sequencing and layer reflectance profile to achieve carbon look dial plate).
As to claim 5. 	Ikumi et al. in view of Yoshida et al and Davis et al. discloses the resin decorative part according to claim 1, further comprising: a colored layer laminated on an opposite side to the viewer side of the body and colored in a carbon color, wherein the carbon-toned irregular surface is disposed on the viewer side of the body (see e.g. print layer 3 with a carbon color in solution, The base layer and the print layer is formed on the side opposite to the side of viewing with respect to the base in claim 4. The transparent layer formed on the viewing side in claim 6), and the top portions of the unit patterns are formed to be convex from the opposite side to the viewer side toward the viewer side( see e.g. Fig 3 of Ikumi et al., Par. 14, Furthermore, Ikumi et al. discloses the stacking order of the layers can be modified and changed shown in Fig 3 and Fig 7, accordingly to the need of light transmission(as the result, reflection) requirement(see e.g. Par. 30). Ikumi et al. also discloses printing layer can have color arrangement with different shades (see e.g. Par. 34).Ikumi et al. also discloses plurality of convex portion can also change the reflected light of the carbon look interior part of the vehicle (see e.g. Par. 10, Par. 26-27), and accordingly change the actual appearance of the carbon interior part and increase the real feeling (see e.g. Par. 27). Thus it would also have been obvious for a person with ordinary skills in the art to modify the laying sequence of the substrate/clear layer/print layer in order to achieve desired light reflection of the dial plate. As the result of rearrangement of the layer sequence in the laminate, the layer whichever is directly in touch with the clear layer with convex pattern will have a matching concave pattern that can also reflect light. It would also have been obvious for a person with ordinary skills in the art to change/modify the convex/concave profile of each layer in order to achieve desired light reflectance of each layer surface and overall carbon look appearance), and the clear decoration reflects part of light incident on the carbon-toned irregular surface toward the viewer side and transmit another part of light incident on the carbon-toned irregular surface toward the colored layer side(see base layer can transmit light in Par. 17, clear layer can reflect light in Par. 26 in Ikumi et al.).
As to claim 6. 	Ikumi et al. in view of Yoshida et al and Davis et al. discloses the resin decorative part according to claim 2, further comprising: a colored layer laminated on an opposite side to the viewer side of the body and colored in a carbon color, wherein the carbon-toned irregular surface is disposed on the viewer side of the body (see e.g. print layer 3 with a carbon color in solution, The base layer and the print layer is formed on the side opposite to the side of viewing with respect to the base in claim 4. The transparent layer formed on the viewing side in claim 6 in Ikumi et al ), and the top portions of the unit patterns are formed to be convex from the opposite side to the viewer side toward the viewer side(see e.g. The transparent layer formed on the viewing side in claim 6), and the clear decoration reflects part of light incident on the carbon-toned irregular surface toward the viewer side and transmit another part of light incident on the carbon-toned irregular surface toward the colored layer side(see Fig 3, Fig 7 of Ikumi et al. convex profile on clear layer 4).
Furthermore, Ikumi et al. discloses the stacking order of the layers can be modified and changed shown in Fig 3 and Fig 7, accordingly to the need of light transmission(as the result, reflection) requirement(see e.g. Par. 30). Ikumi et al. also discloses printing layer can have color arrangement with different shades (see e.g. Par. 34).Ikumi et al. also discloses plurality of convex portion can also change the reflected light of the carbon look interior part of the vehicle (see e.g. Par. 10, Par. 26-27), and accordingly change the actual appearance of the carbon interior part and increase the real feeling (see e.g. Par. 27). Thus it would also have been obvious for a person with ordinary skills in the art to modify the laying sequence of the substrate/clear layer/print layer in order to achieve desired light reflection of the dial plate. As the result of rearrangement of the layer sequence in the laminate, the layer whichever is directly in touch with the clear layer with convex pattern will have a matching concave pattern that can also reflect light. It would also have been obvious for a person with ordinary skills in the art to change/modify the convex/concave profile of each layer in order to achieve desired light reflectance of each layer surface and overall carbon look appearance
As to claim 7. 	Ikumi et al. in view of Yoshida et al and Davis et al. discloses the resin decorative part according to claim 1, wherein the unit patterns include at least two kinds of the unit patterns with different top portion inclinations, where the top portion inclination is an inclination of a center line along a long side direction of the top portion relative to a reference line along the extending direction(see e.g. as shown in below in Fig 3 of Ikumi et al., the ellipse convex shape will have a inclination of the pair of curved portions in a section along the extending direction of the pair of curved portions is different than on a center portion side than on an end portion side in a crossing direction that crosses the extending direction. As discussed above in claim 1, Ikumi et al. in view of Yoshida et al. also disclose a look of woven preimpregnated carbon fiber bundles. Thus the carbon fiber look of woven preimpregnated carbon fiber bundles in Ikumi et al. in view of Yoshida et al. also meet the claim limitation. 

    PNG
    media_image1.png
    316
    611
    media_image1.png
    Greyscale

By comparison, the instant application discloses in Par. 64 that “in the above-described carbon decorative panel 1, the unit patterns 12c include at least two kinds of unit patterns 12c with different top portion inclinations D, where the top portion inclination D is the inclination of the long axis P1 along the long side direction of the top portion 12d relative to the reference line Q along the extending direction” is the result that the unit patterns 12c having irregularity that appears as if actual preimpregnated carbon fiber bundles are woven. Thus claim limitation is met.  
As to claim 8. 	Ikumi et al. in view of Yoshida et al. and Davis et al. discloses the resin decorative part according to claim 2, wherein the unit patterns include (see e.g. one or two convex 41 in Fig 3, 7 of Ikumi et al. corresponds to the claimed unit patterns) at least two kinds of the unit patterns with different top portion inclinations, where the top portion inclination is an inclination of a center line along a long side direction of the top portion relative to a reference line along the extending direction (see discussion of claim 7).
As to claim 9. 	Ikumi et al. in view of Yoshida et al. and Davis et al. discloses the resin decorative part according to claim 3, wherein the unit patterns include at least two kinds of the unit patterns with different top portion inclinations, where the top portion inclination is an inclination of a center line along a long side direction of the top portion relative to a reference line along the extending direction (see discussion of claim 7)..
As to claim 10. 	Ikumi et al. in view of Yoshida et al. and Davis et al. discloses the resin decorative part according to claim 5, wherein the unit patterns include at least two kinds of the unit patterns with different top portion inclinations, where the top portion inclination is an inclination of a center line along a long side direction of the top portion relative to a reference line along the extending direction (see discussion of claim 7).
As to claim 11. 	See discussion of claim 1, Ikumi et al. in view of Yoshida et al. disclose a dial plate comprising:
a clear decoration having a transparent body disposed in a vehicle (see e.g. vehicle interior component of indicator dial plate in problem to be solved and solution of Ikumi et al.) and transmitting light, the transparent body including a carbon-toned irregular surface having a carbon-toned irregular pattern formed with protrusions and depressions(see discussion of claim 1);
a low reflection layer laminated on a viewer side of the body to suppress reflection of light(see e.g. clear layer can reflect light in Par. 26 in Ikumi et al., base layer can transmit light in Par. 17, The transparent layer formed on the viewing side in claim 6); and
a design display section disposed on the body and transmitting light such that a design related to the vehicle is illuminated(see e.g. pattern M formed in the clear layer in Par. 35. When light is incident from one light source, for example, from any of the light sources Ll and L2shown in FIG. 2, FIG. 4 in Par. 25), wherein
the carbon-toned irregular surface has a plurality of unit patterns that are transparent and constitute a transparent and simulated weave of pseudo carbon fiber bundles representing carbon fiber bundles in a pseudo manner, as the protrusions and depressions that form the carbon-toned pattern (see e.g. discussion of claim 1, in particular, one carbon fiber in the clear layer 4 in a pseudo manner in Par. 23, unit pattern in Fig 2-5 of Ikumi et al.),
each of the unit pattern has a top portion positioned at a center in an extending direction of the pseudo carbon fiber bundle and formed in an ellipse shape when viewed from a viewer side of the body and a pair of curved portions positioned on both sides of the top portion in the extending direction and formed in a curved shape (see e.g. discussion of claim 1, in particular Fig 2-3, Par. 19 of Yoshida et al. and claim 4, line 5-6 in column 4 of Davis et al.), and
a curvature of the pair of curved portions in a section along the extending direction of the pair of curved portions is greater on a center portion side than on an end portion side in a crossing direction that crosses the extending direction(see discussion of claim 1, in particular Fig 3 of Yoshida et al).

Response to Arguments
Applicant's arguments filed 2/10/2022 have been fully considered but they are not persuasive. 
III. Non-Statutory Double Patenting 
Applicant argues In response to the November 12, 2020 Non-Final Office Action, Applicant filed an eTerminal Disclaimer on February 10, 2021, which date pre-dates the outstanding Office Action. The eTerminal Disclaimer was approved by the U.S. Patent and Trademark Office on the same date. The eTerminal Disclaimer identifies U.S. Patent Application No. 16/532,078 and U.S. Patent Application No. 16/558,008, which was granted as U.S. Patent No. 10,996,084. 
Accordingly, Applicant respectfully submits that the non-statutory double patenting rejections based on U.S. Patent No. 10,996,084 and U.S. Patent Application No. 16/532,078 set forth in the December 16, 2021 Office Action are clearly in error and respectfully requests that non-statutory double patenting rejections based on U.S. Patent No. 10,996,084 and U.S. Patent Application No. 16/532,078 be withdrawn.
Examiner respectfully disagrees:
The terminal disclaimer filed on 2/10/2021 was approved and obviates a double patenting rejection between applications 16/532078 and 16/558008 and the instant application.  At this time, no terminal disclaimer has been received with respect to 16/560,985 and therefore that rejection has been maintained.

Since ODP between applications 16/532078 and 16/558008 and the instant application are withdrawn, all applicant’s argument regarding these two ODP are moot. Only response to argument regarding to 16/560,985 are responded in below. 

B. None of the Cited Claims Recite an Elliptical Shape 
Applicant argues none of claims 1-3 and 9 of co-pending U.S. Patent Application No. 16/560,985 recite the feature of "each of the unit patterns has a top portion positioned at a center in an extending direction of the pseudo carbon fiber bundle and formed in an ellipse shape when viewed from a viewer side of the body" that is recited in each of claims 1 and 11 of the instant application. 
Accordingly, Applicant respectfully requests that each of the non-statutory double patenting rejections set forth in the December 16, 2021 Office Action be withdrawn. 
Examiner respectfully disagrees:
Yoshida et al. discloses a curvature of the pair of curved portions in a section along the extending direction of the pair of curved portions is greater on a center portion side than on an end portion side in a crossing direction that crosses the extending direction (see e.g. Yoshida et al. discloses real carbon fiber woven thread pattern in Fig 2-4, wherein the carbon fiber thread preferably has height A and the width B of the warp thread, and the height C and the width D of the weft thread respectively satisfy 0.2.ltoreq.A/B.ltoreq.0.4 and 0.1.ltoreq.C/D.ltoreq.0.4.  This requirement enables the warp and weft threads to form an ellipse oblong in the surface direction, achieving the effect of reducing the concave and convex portions of the substrate surface and produce a fabric with sufficient strength in Par. 19. By comparison, the instant application also discloses ellipse shape can achieve the claimed curvature configuration in Par. 55 of instant application). Top surface of 32 and 31 as shown in Fig 2B have  llipse oblong in the surface direction, achieving the effect of reducing the concave and convex portions of the substrate surface

    PNG
    media_image1.png
    316
    611
    media_image1.png
    Greyscale


    PNG
    media_image5.png
    383
    444
    media_image5.png
    Greyscale

Both Ikumi et al. and Yoshida et al. are analogous in the field of article that has carbon fiber fabric look, it would have been obvious for a person with ordinary skills in the art to modify pattern and shape of the convex portion of the carbon look resin layer of Ikumi et al. to ellipse oblong shape that have height A and the width B of the warp thread, and the height C and the width D of the weft thread respectively satisfy 0.2.ltoreq.A/B.ltoreq.0.4 and 0.1.ltoreq.C/D.ltoreq.0.4 as taught by Yoshida et al. since Ikumi et al. desires the carbon look layer to be as approximate as possible to an actual appearance of a real carbon interior part and Yoshida et al. discloses a real carbon fiber fabric is desired to have this shape because convex with this shape can enable carbon fiber with sufficient strength. 
As discussed above, Ikumi et al. in view of Yoshida et al. discloses surface of the pseudo carbon fiber bundle formed in an ellipse shape when viewed from a viewer side of the body. 
However additional reference Davis is additionally introduced to disclose carbon fiber composite surface can be imprinted with various pattern such as elliptical (see e.g. claim 4, line 5-6 in column 4). 

    PNG
    media_image2.png
    431
    691
    media_image2.png
    Greyscale

For the above reason, applicant’s argument is not persuasive. 

C. Office Action Fails to Set Forth a Comparison of Claims for Each Non-Statutory Double Patenting Rejection 
The M.P.E.P. states that, "[i]n determining whether a nonstatutory basis exists for a double patenting rejection, the first question to be asked is: is any invention claimed in the application anticipated by, or an obvious variation of, an invention claimed in the patent?" M.P.E.P. § 804 II.B, emphasis added. The M.P.E.P. further states that "a double patenting rejection must rely on a comparison with the claims in an issued patent or pending application." M.P.E.P. § 804 III, emphasis added. According to the M.P.E.P., 
[a]ny nonstatutory double patenting rejection made under the obviousness analysis should make clear: 
(A) The differences between the inventions defined by the conflicting claims - a claim in the patent compared to a claim in the application; and 
(B) The reasons why a person of ordinary skill in the art would conclude that the invention defined in the claim at issue would have been an obvious variation of the invention defined in a claim in the patent. 
the Office Action fails to discuss any of the claim features of U.S. Patent Application No. 16/560,985. Thus, Applicant respectfully submits that the Office Action clearly fails to meet requirement (A) above for each double patent rejection set forth in the December Office Action. 
In contrast to the requirement (B) above, the Office Action proposes a modification to the claims of U.S. Patent Application No. instead of making clear why the claims are obvious variations. 
The Office Action similarly asserts that "it would have been obvious for a person of ordinary skills [sic] in the art to modify the pattern and shape of the convex portion of the carbon look resin layer of 16560985 to ellipse oblong shape that have height A and the width of the warp thread, and the height C and the width D of the weft thread...as taught by Yoshida et al... because convex with this shape can enable carbon fiber with sufficient strength." Id., p. 5, emphasis added. Instead of establishing that the claims at issue are obvious variations, the Office Action reasons that Applicant's claims would have been obvious in view of the disclosures U.S. Patent Application No. 16/56,095 in combination with Yoshida. 
Accordingly, Applicant respectfully submits that the Office Action clearly fails to meet the requirements of M.P.E.P. § 804 for each of the non-statutory double patent rejections set forth in the December Office Action. 
Thus, Applicant respectfully submits that the Office Action clearly fails to meet requirement (B) above for each double patent rejection based on the indicated claims of U.S. Patent Application No. 16/560,095. 
Examiner respectfully disagrees: 
The Yoshida et al. reference is brought in to teach the claim limitation in the instant application, while not in U.S. Patent Application No. 16/560,985. The ODP did not set comparison of Applicant's claims to Yoshida, but U.S. Patent Application No. 16/560,985 and instant application and using Yoshida et al. to discloses the missing claim limitation in U.S. Patent Application No. 16/560,985 compared with instant application. 
Since both instant application and U.S. Patent Application No. 16/560,985 discloses A resin decorative part comprising: a clear decoration body having a main body transmitting light, the body including a carbon-toned irregular surface and having a carbon-toned pattern formed with protrusions and depressions. 
In the ODP, Furthermore, the ODP explains what U.S. Patent Application No. 16/560,985 does not teaches that is claimed in the instant application, and how Yoshida et al. are brought in to teach these missing limitations, and why it is obvious to modify U.S. Patent Application No. 16/560,985 with the teaching of Yoshida to reach the claimed invention. in more details: The examiner compared and specify that16560985 does not discloses protrusions and depressions are pseudo carbon fiber bundles representing carbon fiber bundles in a pseudo manners. each of the unit patterns has a top portion positioned at a center in an extending direction of the pseudo carbon fiber bundle and a pair of curved portions positioned on both sides of the top portion in the extending direction and formed in a curved shape, and a curvature of the pair of curved portions in a section along the extending direction of the pair of curved portions is greater on a center portion side than on an end portion side in a crossing direction that crosses the extending direction.
Thus both A and B are met and applicant’s argument is not persuasive. 

D. Office Action Improperly Relies on Yoshida to 
Support Non-Statutory Double Patent Rejections 
In contrast to the M.P.E.P. requirement of comparing claims only, the Office Action relies on Yoshida to teach features not recited in the claims of U.S. Patent Application No. 16/560,985. The disclosure provided by Yoshida is not any of the claims of U.S. Patent Application No. 16/560,985. Thus, the Office Action sets forth a comparison of Applicant's claims to Yoshida, which is outside the scope of the claims at issue with U.S. Patent Application No. 16/560,985. 
Accordingly, Applicant respectfully submits that the Office Action reliance on Yoshida's disclosure to support a non-statutory double patenting rejection is a clear legal error and requests that the non-statutory rejections of claims 1, 3, 5 and 11 that rely on Yoshida as a teaching reference be withdrawn. 
Examiner respectfully disagrees: 
The Yoshida et al. reference is brought in to teach the claim limitation in the instant application, while not in U.S. Patent Application No. 16/560,985. The ODP did not set comparison of Applicant's claims to Yoshida, but U.S. Patent Application No. 16/560,985 and instant application and using Yoshida et al. to discloses the missing claim limitation in U.S. Patent Application No. 16/560,985 compared with instant application. 
Since both instant application and U.S. Patent Application No. 16/560,985 discloses A resin decorative part comprising: a clear decoration body having a main body transmitting light, the body including a carbon-toned irregular surface and having a carbon-toned pattern formed with protrusions and depressions. 
In the ODP, Furthermore, the ODP explains what U.S. Patent Application No. 16/560,985 does not teaches that is claimed in the instant application, and how Yoshida et al. are brought in to teach these missing limitations, and why it is obvious to modify U.S. Patent Application No. 16/560,985 with the teaching of Yoshida to reach the claimed invention. in more details: The examiner compared and specify that16560985 does not discloses protrusions and depressions are pseudo carbon fiber bundles representing carbon fiber bundles in a pseudo manners. each of the unit patterns has a top portion positioned at a center in an extending direction of the pseudo carbon fiber bundle and a pair of curved portions positioned on both sides of the top portion in the extending direction and formed in a curved shape, and a curvature of the pair of curved portions in a section along the extending direction of the pair of curved portions is greater on a center portion side than on an end portion side in a crossing direction that crosses the extending direction.
Thus both A and B are met and applicant’s argument is not persuasive. 

IV.   35 U.S.C. § 103 
A. Summary of the References 
Applicant's discussion of Ikumi is based on a machine translation of Ikumi into English that was submitted with Applicant's August 8, 2019 Information Disclosure Statement. Ikumi is directed toward an instrument dial 1 that "has a carbon-like pattern formed on the based material to simulate the pattern in the carbon-like interior part." Ikumi, para. 0002. The dial 1 includes a base material 2, a printed layer 3, and a clear layer 4. See Figs. 2 and 3 of Ikumi, reproduced at on the next page. The clear layer 4 has a plurality of convex portions 41 in the convex portion arrangement direction. Each of the convex portions 41, of the clear layer 4, represents one carbon fiber in the clear layer 4 in a pseudo manner. A boundary R is formed between the adjacent convex portions 41. 
The Office Action acknowledges that Ikumi does not disclose "protrusions and depressions that form the carbon-toned pattern of each of the unit pattern has a top portion positioned at a center in an extending direction of the pseudo carbon fiber bundle and a pair of curved portions positioned on both sides of the top portion in the extending direction and formed in a curved shape." Office Action, p. 3, emphasis added. The Office Action relies on Takemoto to allegedly teach and suggest this feature. 
In contrast to Ikumi's simulated carbon fiber instrument dial 1, Yoshida is directed toward an actual woven structure of reinforcing fiber bundles such as carbon fiber. Specifically, having a warp thread 31 and a weft thread 31. See Fig. 3A of Yoshida Yoshida, para. 0054 and Fig. 3A reproduced at right. 
Examiner respectfully disagrees: 
Ikumi et al. discloses convex portion 41 can be formed in a desired shape and desired pattern in Par. 24. Ikumi et al. further discloses the resin layer can resemble a real woven carbon fiber made carbon interior part in Par. 33. Ikumi et al. further discloses the sense of depth of the printing layer, clear layer 4 and base materials 2 made dial plate can be improved, and the actual appearance is further approximated to the actual appearance of the carbon interior part, that is, the real feeling is further increased in Par. 28.
Yoshida et al. discloses a real carbon fiber woven thread pattern in Fig 2-4 wherein Ikumi et al. is trying to mimic or copying, wherein the carbon fiber thread preferably has height A and the width B of the warp thread, and the height C and the width D of the weft thread respectively satisfy 0.2.ltoreq.A/B.ltoreq.0.4 and 0.1.ltoreq.C/D.ltoreq.0.4.  This requirement enables the warp and weft threads to form an ellipse oblong in the surface direction, achieving the effect of reducing the concave and convex portions of the substrate surface and produce a fabric with sufficient strength in Par. 19. By comparison, the instant application also discloses ellipse shape can achieve the claimed curvature configuration in Par. 55 of instant application). Also as shown in below, the ellipse convex shape will have a curvature of the pair of curved portions in a section along the extending direction of the pair of curved portions is greater on a center portion side than on an end portion side in a crossing direction that crosses the extending direction. 

    PNG
    media_image1.png
    316
    611
    media_image1.png
    Greyscale


    PNG
    media_image5.png
    383
    444
    media_image5.png
    Greyscale

Both Ikumi et al. and Yoshida et al. are analogous in the field of article that has carbon fiber fabric look, it would have been obvious for a person with ordinary skills in the art to modify pattern and shape of the convex portion of the carbon look resin layer to ellipse oblong shape that have height A and the width B of the warp thread, and the height C and the width D of the weft thread respectively satisfy 0.2.ltoreq.A/B.ltoreq.0.4 and 0.1.ltoreq.C/D.ltoreq.0.4 as taught by Yoshida et al. since Ikumi et al. desires the carbon look layer to be as approximate as possible to an actual appearance of a real carbon interior part and Yoshida et al. discloses a real carbon fiber fabric is desired to have this shape because convex with this shape can enable carbon fiber with sufficient strength. 
Thus the modification is not to replace the pseudo carbon fiber bundles in Ikumi et al. with the real carbon fiber taught by Yoshida. 
Instead, the modification is only to modify the pseudo carbon fiber bundles carbon look/appearance, to be as real carbon fiber bundle look as possible that is desired by Ikumi, wherein Yoshida et al. disclose real carbon fiber look/appearance. It is not to modify the materials of Ikumi et al. to be real carbon fiber materials used by Yoshida et al. 
As discussed above, Ikumi et al. in view of Yoshida et al. discloses surface of the pseudo carbon fiber bundle formed in an ellipse shape when viewed from a viewer side of the body. 
However additional reference Davis is additionally introduced to disclose carbon fiber composite surface can be imprinted with various pattern such as elliptical (see e.g. claim 4, line 5-6 in column 4). 

    PNG
    media_image2.png
    431
    691
    media_image2.png
    Greyscale

Both Ikumi et al. in view of Yoshida et al., and Davis et al. are analogous in the field of article that has carbon fiber look, it would have been obvious for a person with ordinary skills in the art to modify the unit pattern of carbon fiber surface of Ikumi et al. in view of Yoshida et al. to have the imprinted elliptical pattern when viewed from a viewer side of the body as taught by Davis as the imprinted (elliptical) pattern of carbon fiber can exert friction engagement and thus the carbon fiber look of Ikumi et al. in view of Yoshida et al would be more real (see e.g. line 28-40 in column 1). 
For the above reason, applicant’s argument is not persuasive. 
 
B. Proposed Combination Fails to Disclose Ellipse Shape of Claims 1 and 11 
Ikumi's Fig. 1 clearly shows that the viewable surface of the convex portions 41 do not have an elliptical shape. The Office Action asserts that Yoshida teaches an elliptical shape. See Office Action, p. 11. However, the elliptical shape is a cross-sectional shape of the threads 31 32 and the elliptical cross-sectional shape is not viewable from an outside of the fabric. 
Both Ikumi and Yoshida fail to disclose at least the feature of "each of the unit patterns has a top portion positioned at a center in an extending direction of the pseudo carbon fiber bundle and formed in an ellipse shape when viewed from a viewer side of the body," as recited in each if claims 1 and 11, emphasis added. 
Because neither Ikumi nor Yoshida, either alone or in combination, teaches the above- referenced feature, as well as other features, of Applicant's claims 1 and 11, it is respectfully submitted that there is no prima facie case for obviousness. Therefore, Applicant respectfully requests that the rejection of claim 1 and 11 under 35 U.S.C. § 103 be withdrawn. 
Further, since claims 2-10 depend from and respectively incorporate all the features of claim 1, claims 2-10 are also not obvious over Ikumi and Yoshida at least for the above reasons for which claim 1 is not obvious, and for the separate features that each of these claims recites. Thus, Applicant respectfully requests that the rejection of claims 2-10 under 35 U.S.C. § 103 be withdrawn. 
Examiner respectfully disagrees: 
Ikumi et al. discloses convex portion 41 can be formed in a desired shape and desired pattern in Par. 24. Ikumi et al. further discloses the resin layer can resemble a real woven carbon fiber made carbon interior part in Par. 33. Ikumi et al. further discloses the sense of depth of the printing layer, clear layer 4 and base materials 2 made dial plate can be improved, and the actual appearance is further approximated to the actual appearance of the carbon interior part, that is, the real feeling is further increased in Par. 28.
Yoshida et al. discloses a real carbon fiber woven thread pattern in Fig 2-4 wherein Ikumi et al. is trying to mimic or copying, wherein the carbon fiber thread preferably has height A and the width B of the warp thread, and the height C and the width D of the weft thread respectively satisfy 0.2.ltoreq.A/B.ltoreq.0.4 and 0.1.ltoreq.C/D.ltoreq.0.4.  This requirement enables the warp and weft threads to form an ellipse oblong in the surface direction, achieving the effect of reducing the concave and convex portions of the substrate surface and produce a fabric with sufficient strength in Par. 19. By comparison, the instant application also discloses ellipse shape can achieve the claimed curvature configuration in Par. 55 of instant application). Also as shown in below, the ellipse convex shape will have a curvature of the pair of curved portions in a section along the extending direction of the pair of curved portions is greater on a center portion side than on an end portion side in a crossing direction that crosses the extending direction. 

    PNG
    media_image1.png
    316
    611
    media_image1.png
    Greyscale


    PNG
    media_image5.png
    383
    444
    media_image5.png
    Greyscale

Both Ikumi et al. and Yoshida et al. are analogous in the field of article that has carbon fiber fabric look, it would have been obvious for a person with ordinary skills in the art to modify pattern and shape of the convex portion of the carbon look resin layer to ellipse oblong shape that have height A and the width B of the warp thread, and the height C and the width D of the weft thread respectively satisfy 0.2.ltoreq.A/B.ltoreq.0.4 and 0.1.ltoreq.C/D.ltoreq.0.4 as taught by Yoshida et al. since Ikumi et al. desires the carbon look layer to be as approximate as possible to an actual appearance of a real carbon interior part and Yoshida et al. discloses a real carbon fiber fabric is desired to have this shape because convex with this shape can enable carbon fiber with sufficient strength. 
Thus the modification is not to replace the pseudo carbon fiber bundles in Ikumi et al. with the real carbon fiber taught by Yoshida. 
Instead, the modification is only to modify the pseudo carbon fiber bundles carbon look/appearance, to be as real carbon fiber bundle look as possible that is desired by Ikumi, wherein Yoshida et al. disclose real carbon fiber look/appearance. It is not to modify the materials of Ikumi et al. to be real carbon fiber materials used by Yoshida et al. 
As discussed above, Ikumi et al. in view of Yoshida et al. discloses surface of the pseudo carbon fiber bundle formed in an ellipse shape when viewed from a viewer side of the body. 
However additional reference Davis is additionally introduced to disclose carbon fiber composite surface can be imprinted with various pattern such as elliptical (see e.g. claim 4, line 5-6 in column 4). 

    PNG
    media_image2.png
    431
    691
    media_image2.png
    Greyscale

Both Ikumi et al. in view of Yoshida et al., and Davis et al. are analogous in the field of article that has carbon fiber look, it would have been obvious for a person with ordinary skills in the art to modify the unit pattern of carbon fiber surface of Ikumi et al. in view of Yoshida et al. to have the imprinted elliptical pattern when viewed from a viewer side of the body as taught by Davis as the imprinted (elliptical) pattern of carbon fiber can exert friction engagement and thus the carbon fiber look of Ikumi et al. in view of Yoshida et al would be more real (see e.g. line 28-40 in column 1). 
For the above reason, applicant’s argument is not persuasive. 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takemoto et al. (US20170157804)
Sutton et al. (US20160250119) disclose visual effect of fiber embedded resin can comprise embossed nano-structured pattern including ellipsoidal pattern in Par. 124.
Tanaka et al. (US20120028008) discloses surface of artificial leather looking fiber forming web that is used in vehicle (see e.g. Par. 109) can have ellipse pattern (see e.g. Par. 115) that is anesthetic appealing. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached Mon, Tue, Wed, Thur 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG GUO/           Primary Examiner, Art Unit 1783